DETAILED ACTION
This communication is in response to the claims filed on 04/25/2019.
Application No: 16/394,836.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT 
An examiner’s amendment to the record appears below. Should the changes and/OR additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with 
David A Fox on July 13, 2022.

The claims have been amended as follows:
The dependency of the claim 14 is changed from claim 2 to claim 7. 

LISTING OF CLAIMS

 14. (Currently Amended) The wireless signal device of claim 7 [[2]], characterized in that the state control module is further configured to determine whether the elevator car has moved to the next floor by comparing information of a floor where the elevator car is located sent by the elevator controller with floor information of the landing zone where the wireless signal device is located.

*** 
 
Reasons for allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The reason for allowance is that the prior arts of record fail to teach the limitations along with preamble as a whole claim. The limitations recited in the independent claims comprise a particular combination of elements, functions and preamble, which are neither taught nor-suggested by the prior arts as a whole claim. 

The representative claim 1 distinguish features are underlined and summarized below: 
	 A wireless signal device for broadcasting a wireless signal, wherein the wireless signal device is mounted in a landing zone and receives one or more elevator service request commands from a personal mobile terminal, and the wireless signal device is capable of communicating with an elevator controller of an elevator system and sending the received elevator service request command(s) to the elevator controller for controlling an elevator dispatching service,
characterized in that the wireless signal device further comprises a service control unit configured to, in an elevator dispatching service process arranged in response to a first elevator service request command received previously, disable the elevator controller from responding to a second elevator service request command received later for controlling the elevator dispatching service in the elevator dispatching service process if the second elevator service request command has the same elevator call direction as the first elevator service request command,

wherein the elevator dispatching service process is from the moment when the response to the first elevator service request command begins till the moment when an elevator car dispatched to stop begins to leave from the landing zone.

The representative claim 18 distinguish features are underlined and summarized below: 
	 A system for an elevator service request, characterized by comprising:
a wireless signal device mounted in a landing zone and configured to broadcast a wireless signal, wherein the wireless signal device receives one or more elevator service request commands from a personal mobile terminal carried by a passenger; and
an elevator controller communicating with the wireless signal device and capable of controlling an elevator dispatching service based on the received elevator service request command(s);
characterized by further comprising:
a service control unit configured to, in an elevator dispatching service process arranged in response to a first elevator service request command received previously, disable the elevator controller from responding to a second elevator service request command received later for controlling the elevator dispatching service in the elevator dispatching service process if the second elevator service request command has the same elevator call direction as the first elevator service request command,
wherein the elevator dispatching service process is from the moment when the response to the first elevator service request command begins till the moment when an elevator car dispatched to stop begins to leave from the landing zone.
 
The representative claim 20 distinguish features are underlined and summarized below: 
A method for an elevator service request, characterized by comprising steps of:

receiving, through a wireless signal device mounted in a landing zone, one or more elevator service request commands from a personal mobile terminal;
enabling an elevator controller to arrange an elevator dispatching service process in response to a first elevator service request command received previously; and
disabling the elevator controller from responding to a second elevator service request command received later for controlling an elevator dispatching service in the elevator dispatching service process if the second elevator service request command has the same elevator call direction as the first elevator service request command,
wherein the elevator dispatching service process is from the moment when the response to the first elevator service request command begins till the moment when an elevator car dispatched to stop begins to leave from the landing zone.

Applicant's independent claim 1 comprises a particular combination of underlined features in combination with other recited limitations, which are neither taught nor-suggested by the prior arts as a whole claim. 
Similarly, other independent claims 18 and 20 comprises a particular combination of underlined features in combination with other recited limitations with analogous wording, which are neither taught nor-suggested by the prior arts as a whole claim.
Dependent claims are deemed allowable for the same reasons as corresponding independent claims.
 

Prior Art References 
The closest combined references of Amano, Scoville and SUZUKI teach following:
 	Amano (US 20100025163 A1) teaches that in an elevator system, a group supervisory control apparatus selects a car responding to a destination call registration performed on a landing destination operating panel. A limit value of the number of destination call registrations for stop floors existing in the same direction from the same stop floor is set in the group supervisory control apparatus in a manner corresponding to the stop floor. The group supervisory control apparatus counts the number of destination call registrations for the stop floors existing in the same direction from the same stop floor in response to the destination call registration performed on the landing destination operating panel, and limits the number of destination call registrations to be allocated to the single car according to a limit value corresponding to the stop floor.

Scoville (US 20180346283 A1) teaches that an elevator dispatch control system includes an electronic UserID detection device that detects a UserID device and extracts a device identifier associated with the UserID device. An electronic ride request unit detects a ride request of a user. An electronic elevator controller is in communication with the UserID device and the ride request unit. The elevator controller determines contact information of the user based on a comparison between the extracted device identifier and a plurality of stored device identifiers stored in a database. The elevator controller transmits elevator car assignment information to the user device associated with the UserID device based on the determined contact information.

SUZUKI (EP 2261160 A1) teaches that in a group supervisory control apparatus for elevators, car excluding means for excluding a car based on door-open time period of an allocation candidate selecting section receives information of a scheduled door-open waiting time period and a prediction boarding time interval with respect to each of a plurality of cars, from an allocation candidate selection index calculating section. The car excluding means for excluding a car based on door-open time period uses the prediction boarding time interval and the scheduled door-open waiting time period for determining whether or not to exclude each of the plurality of cars from selection of an allocation candidate for a new landing call performed by a user.

 	However cited references, alone or in any combination, neither discloses nor fairly suggests combination of features specifically listed above and/or underlined, in particular, 
 characterized in that the wireless signal device further comprises a service control unit configured to, in an elevator dispatching service process arranged in response to a first elevator service request command received previously, disable the elevator controller from responding to a second elevator service request command received later for controlling the elevator dispatching service in the elevator dispatching service process if the second elevator service request command has the same elevator call direction as the first elevator service request command,
wherein the elevator dispatching service process is from the moment when the response to the first elevator service request command begins till the moment when an elevator car dispatched to stop begins to leave from the landing zone.


Amano teaches that in an elevator system, a group supervisory control apparatus selects a car responding to a destination call registration performed on a landing destination operating panel; but failed to teach one or more limitations, including, 
 characterized in that the wireless signal device further comprises a service control unit configured to, in an elevator dispatching service process arranged in response to a first elevator service request command received previously, disable the elevator controller from responding to a second elevator service request command received later for controlling the elevator dispatching service in the elevator dispatching service process if the second elevator service request command has the same elevator call direction as the first elevator service request command,
wherein the elevator dispatching service process is from the moment when the response to the first elevator service request command begins till the moment when an elevator car dispatched to stop begins to leave from the landing zone.

Scoville and SUZUKI alone or in combination failed to cure the deficiency of Amano.

	 Thus, the cited references, alone or in combination, fail to disclose or suggest each of the elements recited by the independent claims.


The present invention provides an improved method for an elevator service request. Further, in order to improve passenger experience, an elevator system is provided with a wireless signal device to interact with a personal mobile terminal carried by a passenger, thus implementing an elevator service request function such as an automatic elevator call. For example, an “up” or “down” elevator call operation is completed automatically when the passenger enters the coverage of a wireless signal broadcast by the wireless signal device. For a wireless signal device mounted in a landing zone, it is uncertain when a passenger enters the coverage of its wireless signal. For example, passengers may continuously enter the coverage of the wireless signal, thereby continuously sending elevator service requests to the wireless signal device. Further, according to an aspect of the present invention, cures the above discussed problems by disabling the elevator controller from responding to a second elevator service request command received later for controlling the elevator dispatching service in the elevator dispatching service process if the second elevator service request command has the same elevator call direction as the first elevator service request command. Therefore, the experience of the passenger is greatly improved, and the normal operating efficiency of the elevator car will not be affected.

Therefore, when taken as a whole application, and incorporating all the respective limitations, none of the prior art discloses the features as claimed.

Conclusion
Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submission should be clearly labeled "Comments onStatement of Reasons for Allowance." 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahendra Patel whose telephone number is (571)270-7499. The examiner can normally be reached on 9:30 AM to 5:30 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272-779. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAHENDRA R PATEL/Primary Examiner, Art Unit 2645